DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  Claim 1 includes a period (.) on the third page of claim 1 (page number 29) at the end of the 3rd paragraph from the page bottom.  Claim 3 includes a lone parenthesis in line 4 that appears to serve no purpose.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seger (US 2,967,655).
Regarding claim 1, Seger teaches a box with two chamfered edges, the box comprising: a front panel 2 and a back 6 panel, a first 8 and a second 4 side panel, a first 9 and a second 5 corner panel, wherein the first corner panel 9 adjoins the front panel 2 and the first side panel 8 and extends intermediate the front panel and first side panel (Fig. 3), and the second corner panel 5 adjoins the back panel 6 and the second side panel 4 and extends intermediate the back panel and second side panel (Fig. 1), the box further comprising: a first upper major flap 12 hingedly adjoined to the front panel along a first upper fold line 14, and a second upper major flap 13 hingedly adjoined to the back panel along a second upper fold line 14, a first upper minor flap 16 hingedly adjoined to the first side panel along a third upper fold line 17, and a second upper minor flap 15 hingedly adjoined to the second side panel along a fourth upper fold line 17, the first and second upper major flap and the first and second upper minor flaps in conjunction forming a top panel of the box (Figs. 2-4); a first lower major flap 12 hingedly adjoined to the front panel along a first lower fold line 14, and a second lower major flap 13 hingedly adjoined to the back panel along a second lower fold line 14, a first lower minor flap 16 hingedly adjoined to the first side panel along a third lower fold line 17, and a second lower minor flap 15 hingedly adjoined to the second side panel along a fourth lower fold line 17, the first and second lower major flap and the first and second lower minor flaps in conjunction forming a bottom panel of the box, wherein the first upper minor flap comprises a first side edge 27 and a second side edge 26, the first side edge being overlapped by the first upper major flap when the top panel of the box is closed (Fig. 3 shows the panels in an overlapping relationship), and the second side edge being overlapped by the second upper major flap when the top panel of the box is closed, the first side edge of the first upper minor flap comprising a first section 35 and a second section (between 35 and 45), the first section being provided in between the third upper fold line and the second section, wherein, in the first upper minor flap, a first angle of between 120° and 150° is formed between the third upper fold line and the first section of the first side edge (calculates to 135°, col 4 lines 5-15), wherein the first section of the first upper minor flap abuts the first corner panel when the box is in its erected, closed configuration (col 4 lines 69-74), and the second section of the first upper minor flap abuts the first upper fold line when the box is in its erected (Fig. 3), closed configuration, wherein the second upper minor flap 15 comprises a first side edge 25 and a second side edge 24, the first side edge being overlapped by the second upper major flap when the top panel of the box is closed, and the second side edge being overlapped by the first upper major flap when the top panel of the box is closed, the first side edge of the second upper minor flap comprises a first section 33 and a second section (between 33 and 44), the first section being provided in between the fourth upper fold line and the second section, wherein, in the second upper minor flap, a second angle of between 120° and 150° is formed between the fourth upper fold line and the first section of the first side edge  (calculates to 135°, col 4 lines 5-15), wherein the first section of the second upper minor flap abuts the second corner panel when the box is in its erected, closed configuration (col 4 lines 69-74), and the second section of the second upper minor flap abuts the second upper fold line when the box is in its erected, closed configuration (Fig. 3), wherein the first upper major flap 12 comprises a first side edge 36 and a second side edge 39, the first side edge overlapping the second upper minor flap when the top panel of the box is closed (Fig. 3), and the second side edge overlapping the first upper minor flap when the top panel of the box is closed, the first upper major flap further comprises an end edge 42 extending between the first and second side edges, the second side edge of the first upper major flap comprises a first section 39 and a second section (between 39 and 42), the first section 39 being provided in between the first upper fold line and the second section, wherein, in the first upper major flap, a third angle of between 120° and 150° is formed between the first upper fold line and the first section of the second side edge (col 4 line 75- col 5 line 6), wherein the first section of the first upper major flap abuts the first corner panel when the box is in its erected, closed configuration (col 4 line 75- col 5 line 6), wherein the second upper major flap 13 comprises a first side edge 38 and a second side edge 37, the first side edge overlapping the first upper minor flap when the top panel of the box is closed (Fig. 3), and the second side edge overlapping the second upper minor flap when top panel of the box is closed, the second upper major flap further comprises an end edge 43 extending between the first and second side edges, the second side edge of the second upper major flap comprises a first section 37 and a second section (between 37 and 43), the first section 37 being provided in between the second upper fold line 14 and the second section, wherein, in the second upper major flap, a fourth angle of between 120° and 150° is formed between the second upper fold line and the first section of the second side edge (col 4 line 75- col 5 line 6), wherein the first section of the second upper major flap abuts the second corner panel when the box is in its erected, closed configuration (col 4 line 75- col 5 line 6), wherein the sum of the first angle and the third angle  is between 240° and 300° (each are 135°, so sum to 280°), and the sum of the second angle and the fourth angle is between 240° and 300° (each are 135°, so sum to 280°), and wherein a corner (near 46) is formed where the first side edge 36 of the first upper major flap coincides with the end edge 42 of the first upper major flap, wherein the corner is on the top panel and spaced inwardly away from the fourth upper fold line 17 when the box is in its erected, closed configuration (Figs. 2-3), and wherein a corner (also near 46) is formed where the first side edge 38+23 of the second upper major flap 13 coincides with the end edge 43 of the second upper major flap, wherein the corner is on the top panel and spaced inwardly away from the third upper fold line when the box is in its erected, closed configuration (Figs. 2-3).  
Seger does not teach dimensions so Seger does not teach the corners are spaced from the fourth and third upper fold lines by at least 10 mm.  Seger illustrates these have a substantial spacing that is based on the size of the container.  One of ordinary skill in the art would understand that, Panel 13, which forms the corner is reduced so that edges 29 and 25 overlap to close the container, and can be approximately the same length. A normal octagon shaped container would require the angle between 29 and 25 to be 45°, so the spacing is a ratio based on the container size.  The examiner calculates a geometric approximation (which does not include fold line offsets) this spacing would be about 0.29 * the width of a side panel, which means that containers having a side panel width of 40mm or more would have the recited spacing, and one of ordinary skill in the art would find it obvious to make containers even much larger than that for the purpose of storing and protecting objects that are that particular size.
Regarding claim 2, Seger teaches a corner is formed where the second side edge 39 of the first upper major flap and the end edge 42 of the first upper major flap coincide, wherein the corner also coincides with the corner that is formed where the first side edge of the second upper major flap coincides with the end edge of the second upper major flap when the box is in its erected, closed configuration (Figs. 2-3 illustrate the side edges being flush); and wherein a corner (near 46) formed where the second side edge 37 of the second upper major flap 13 and the end edge 43 of the second upper major flap coincide, wherein the corner also coincides with the corner that is formed where the first side edge of the first upper major flap coincides with the end edge of the first upper major flap when the box is in its erected, closed configuration (Figs. 2-3 illustrate the side edges being flush).
Regarding claim 4, Seger teaches the second section 23 (between 26 and 45) of the first upper minor flap 16 is provided perpendicular to the third upper fold line 17 (Figs. 1-3), and the second section 21 (between 24 and 44) of the second upper minor flap 15 is provided perpendicular to the fourth upper fold line 17 (Figs. 1-3).
Regarding claim 5, Seger teaches the second section (between 39 and 42) of the first upper major flap 12 is provided perpendicular to the first upper fold line 14, and the second section (between 37 and 43) of the second upper major flap 13 is provided perpendicular to the second upper fold line 14 (Figs. 1-3).
Regarding claim 6, Seger teaches an overlap panel 10, the overlap panel at least partially overlapping with and attached to the first corner panel 9.  Seger does not teach either the overlap panel is adjoining the first side panel; instead teaching the overlap panel adjoins the second side panel.  Seger essentially teaches the overlap panel 10 and the first corner panel 9 extend from opposite sides of the blank in a reverse arrangement from what is recited.  It would have been obvious to one of ordinary skill in the art to modify the structure of Seger to flip the position of these panels as it has been held that mere reversal of parts that does not alter the structure and operation is as an obvious modification, see MPEP 2144.04 section VI. A.
Regarding claim 9, Seger teaches a fifth angle is formed between the first side panel 8 and the first corner panel 9 when the box is in its erected configuration (Fig. 2), wherein the fifth angle is equal to the first angle (Seger teaches these surfaces abut; col 5 lines 11-14), and wherein a sixth angle is formed between the front panel 2 and the first corner panel 9 when the box is in its erected configuration, wherein the sixth angle is the equal to the third angle (col 4 lines 40-74), the fifth and sixth angle being measured inside the box.
Regarding claim 10, Seger teaches a seventh angle is formed between the second side panel 4 and the second corner panel 5 when the box is in its erected configuration, wherein the seventh angle is equal to the second angle (Seger teaches these surfaces abut; col 5 lines 11-14), and wherein an eighth angle is formed between the back panel 6 and the second corner panel 5 when the box is in its erected configuration, wherein the eighth angle is equal to the fourth angle (col 4 lines 40-74), the seventh and eighth angle being measured inside the box.
Regarding claim 11, Seger teaches the box further comprises: a first vertical fold line 11 hingedly adjoining the front panel 2 to the first corner panel 9 (Fig. 3), a second vertical fold line 11 hingedly adjoining the front panel 2 to the second side panel 4, a third vertical fold line 11 hingedly adjoining the back panel 6 to the second corner panel 5, a fourth vertical fold line 11 hingedly adjoining the back panel 6 to the first side panel 8, a fifth vertical fold line 11 hingedly adjoining the first side panel 8 to the first corner panel 9 or to an overlap panel, a sixth vertical fold line 11 hingedly adjoining the second side panel 4 to the second corner panel 5 or to an overlap panel, wherein the box can be flattened out such that the box is only folded along the second and fourth vertical fold line and all other fold lines are in their fully unfolded configuration (Seger illustrates the panels form a tube with a regular octagonal shape, so it is possible to collapse the container in this way). 
Regarding claim 12, Seger teaches the overlap panel 10 is attached to the first 11 or second corner panel (Fig. 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seger (US 2,967,655) as applied to claim 1 above, and further in view of Bacques (US 5,147,271). Seger teaches the box is formed using paperboard or other suitable material (col 1 lines 19-21), but does not explicitly teach cardboard or corrugated cardboard.  Bacques teaches an analogous container and teaches using cardboard or corrugated board (col 1 lines 7-10).  It would have been obvious to one having ordinary skill in the art to use cardboard or corrugated cardboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seger (US 2,967,655) as applied to claim 1 above, and further in view of Smith (US 2011/0111938 A1).  Seger teaches the bottom panel of the box is fully closed when the box is in its erected, closed configuration (Figs. 1 and 3).  Seger does not teach the top panel has a central open window area, where none of the upper major and minor flaps are provided.  Smith teaches an analogous container and teaches providing a handle structure in the top panel which forms an opening where none of the upper major and minor flaps are provided (Fig. 2) for the purpose of facilitating a user lifting and transporting the container (0104).  It would have been obvious to one of ordinary skill in the art to modify the structure of Seger with the handle of Smith for that purpose.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seger (US 2,967,655) as applied to claim 1 above, and further in view of Walling (CA 2,922,477).  Seger does not teach a handle.  Walling teaches an analogous container (Figs. 20-21) and teaches a cut-out section is provided in the adjacent side panels, which are analogous to a side and front or back panel of Seger, each cut-out section being positioned adjacent to the fourth vertical fold line to enable sliding one or more fingers of one hand through both cut-out sections to grip the box around the corner formed at the intervening vertical fold line.  It would have been obvious to one of ordinary skill in the art to modify the structure of Seger with the handle of Walling with the motivation of providing a carrying handle so a user may easily transport a package, as taught by Walling (pg. 1 lines 20-22). 

Allowable Subject Matter
Claims 3, 8, 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and 13-15 are directed edge sections of lid flaps having a particular geometry or spaced relationship from other features that produce a particular shape of lid flaps.  Claim 8 is directed at an edge shape of lid flaps.  The prior art teaches lid panels having various shapes are known, see attached PTO-892, but prior art does not teach or suggest structure having features as recited in claims 3, 8, and 13-15 in combination with recited abutting of top panel structures of claim 1.  Claim 17 refers to the minor and major flaps being glued together and recites adhesives on specific surfaces.  Seger is applied with the reverse interpretation of major and minor flaps, so even when glued shut the adhesive would be on the opposite surfaces of what is claimed.  While a mere reversal of parts is obvious, Seger teaches specific dimensions for the panels, which are relied upon to teach the recited abutting of top panel structures of claim 1, and these dimensions mean the panels of Seger cannot merely be reversed, as the structures wouldn’t ‘fit’ correctly if they were.  Additional modification to maintain a functional structure would be required, and the prior art does not teach or suggest this modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for various six-sided container structures and other art analogous to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734           

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734